DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the nonwoven strip" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Previously, an additional nonwoven material was disclosed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Janszen (6,200,250).
With respect to claim 6, Janszen discloses a system for detecting a property in an absorbent article, as disclosed in column 1, lines 31-39, the system comprising an absorbent article having a garment-facing layer 110, as shown in figure 1A, comprising a film and a nonwoven fibrous material, as disclosed in column 7, lines 12-15. A pocket 111 is disposed on an exterior surface of the garment-facing layer 110, as shown in figure 19. A detector 1504 is configured for temporary association with the pocket, as shown in figure 19 and disclosed in column 3, lines 30-35. The detector is considered to fulfill the limitations of a multi-use sensor for detecting a property associated with the absorbent article because it is capacitively coupled to electrodes that sense wetness, as disclosed in column 1, lines 16-17 and 31-46.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, and 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Klofta et al. (2008/0021428).
With respect to claim 1, Janszen discloses a system for detecting a property in an absorbent article, as disclosed in column 1, lines 31-39, the system comprising an absorbent article having a garment-facing layer 110, as shown in figure 1A, comprising a film and a nonwoven fibrous material, as disclosed in column 7, lines 12-15. An additional material 2110 is disposed on an exterior surface of the garment-facing layer 110, as shown in figure 21. A detector is configured for temporary attachment to and removal from the absorbent article via the use of the additional material 2110, as disclosed in column 9, lines 26-33. The detector is considered to fulfill the limitations of a multi-use sensor for detecting a property associated with the absorbent article because it is capacitively coupled to electrodes that sense wetness, as disclosed in column 1, lines 16-17 and 31-46.
Janszen discloses all aspects of the claimed invention with the exception of the additional material being nonwoven. Klofta discloses a system for detecting a property in an absorbent article comprising a sensor disposed in a pocket, as disclosed in paragraph [0004]. Klofta teaches that the pocket can be formed from nonwoven material, as disclosed on page 8, claim 8. The use of nonwoven material on the outer surface of an absorbent article is well-known in the art to provide an exterior surface that is soft to the touch. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the additional material of Janszen a nonwoven material, as taught by Klofta, to achieve the predictable result of a pocket for holding a sensor on the exterior surface of an absorbent article that is soft to the touch.
With respect to claim 3, the article of Janszen is a taped diaper, as shown in figure 19. 
With respect to claim 4, Janszen discloses the additional material 2110 comprises an open edge 2116 that is refastenably joined to the garment facing layer 110 via adhesive, as shown in figure 21 and disclosed in column 9, lines 26-30.
With respect to claim 7, Janszen discloses all aspects of the claimed invention with the exception of the pocket being defined by a nonwoven strip joined to an exterior surface of the garment facing layer. Klofta discloses a system for detecting a property in an absorbent article comprising a sensor disposed in a pocket, as disclosed in paragraph [0004]. Klofta teaches that the pocket can be formed from nonwoven material, as disclosed on page 8, claim 8. The use of nonwoven material on the outer surface of an absorbent article is well-known in the art to provide an exterior surface that is soft to the touch. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the additional material of Janszen a nonwoven material, as taught by Klofta, to achieve the predictable result of a pocket for holding a sensor on the exterior surface of an absorbent article that is soft to the touch.
With respect to claim 8, an open edge of the pocket strip is adjacent to an edge of a waist opening of the absorbent article, as shown in figure 19.
With respect to claim 9, the pocket strip of Janszen comprises non-open edges permanently joined to the absorbent article, as shown in figure 9 and disclosed in column 6, lines 20-22.
With respect to claim 10, Janszen discloses an embodiment, as shown in figure 21, in which an open edge of the pocket strip is refastenably joined to the garment-facing layer, as disclosed in column 9, lines 26-30.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Klofta et al. (2008/0021428), and further in view of Ales et al. (8,274,393; herein after Ales ‘393).
With respect to claim 2, modified Janszen discloses all aspects of the claimed invention with the exception of an optical sensor. Ales ‘393 teaches the use of an optical sensor for attachment to the garment-facing surface of an absorbent article, as disclosed in column 16, lines 33-45. It would have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Janszen an optical sensor, as taught by Ales ‘393, to obviate the need for electrodes within the article.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Klofta et al. (2008/0021428), and further in view of Ales et al. (2012/0016337; herein after Ales ‘337).
With respect to claim 5, modified Janszen discloses all aspects of the claimed invention with the exception of a graphic for indicating a proper location for the sensor. Ales ‘337 discloses a sensor for attachment to the garment-facing surface of an absorbent article, as shown in figure 2, and teaches providing a graphic 150, as shown in figure 3, for indicating a proper location for the sensor to assist a user in aligning the sensor, as disclosed in paragraph [0069]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Janszen with a graphic, as taught by Ales ‘337, to assist a user in correctly aligning the sensor.

Claims 11-12, 14-15 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Ales et al. (2012/0016337; herein after Ales ‘337).
With respect to claim 11, Janszen discloses all aspects of the claimed invention with the exception of a graphic for indicating a proper location for the sensor. Ales ‘337 discloses a sensor for attachment to the garment-facing surface of an absorbent article, as shown in figure 2, and teaches providing a graphic 150, as shown in figure 3, for indicating a proper location for the sensor to assist a user in aligning the sensor, as disclosed in paragraph [0069]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Janszen with a graphic, as taught by Ales ‘337, to assist a user in correctly aligning the sensor.
With respect to claim 12, Ales ‘337 teaches the graphic 150 comprises a color, as disclosed in paragraph [0069], but does not explicitly disclose that the color is different than an area surrounding the graphic. It would have been obvious to one of ordinary skill in the art at the time of invention to provide Janszen with a graphic comprising a color, as taught by Ales ‘337, wherein the color is different than an area surrounding the graphic in order to achieve the predictable result of a graphic that is visually distinguishable so a user may identify where to place the sensor.
With respect to claim 14, Janszen discloses a system for detecting a property in an absorbent article, as disclosed in column 1, lines 31-39, the system comprising an absorbent article having a garment-facing layer 110, as shown in figure 1A, comprising a film and a nonwoven fibrous material, as disclosed in column 7, lines 12-15. A pocket 111 is disposed on an exterior surface of the garment-facing layer 110, as shown in figure 19. A detector 1504 is configured for temporary association with the pocket, as shown in figure 19 and disclosed in column 3, lines 30-35. The detector is considered to fulfill the limitations of a multi-use sensor for detecting a property associated with the absorbent article because it is capacitively coupled to electrodes that sense wetness, as disclosed in column 1, lines 16-17 and 31-46.
Janszen discloses all aspects of the claimed invention with the exception of a graphic for locating the sensor on a desired location of the article. Ales ‘337 discloses a sensor for attachment to the garment-facing surface of an absorbent article, as shown in figure 2, and teaches providing a graphic 150, as shown in figure 3, for indicating a proper location for the sensor to assist a user in aligning the sensor, as disclosed in paragraph [0069]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Janszen with a graphic, as taught by Ales ‘337, to assist a user in correctly aligning the sensor.
With respect to claim 15, modified Janszen discloses all aspects of the claimed invention with the exception of an electromagnetic sensor. Ales ‘337 teaches the use of an electromagnetic sensor, as disclosed in paragraph [0019]. It would have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Janszen an electromagnetic sensor, as taught by Ales ‘337, to achieve the predictable result of obviating the need for electrodes within the article. 
With respect to claim 19, Ales ‘337 teaches the graphic 150 comprises a color, as disclosed in paragraph [0069], but does not explicitly disclose that the color is different than an area surrounding the graphic. It would have been obvious to one of ordinary skill in the art at the time of invention to provide Janszen with a graphic comprising a color, as taught by Ales ‘337, wherein the color is different than an area surrounding the graphic in order to achieve the predictable result of a graphic that is visually distinguishable so a user may identify where to place the sensor.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Ales et al. (8,274,393; herein after Ales ‘393).
With respect to claim 13, Janszen discloses all aspects of the claimed invention with the exception of an optical sensor. Ales ‘393 teaches the use of an optical sensor for attachment to the garment-facing surface of an absorbent article, as disclosed in column 16, lines 33-45. It would have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Janszen an optical sensor, as taught by Ales ‘393, to obviate the need for electrodes within the article.

Claims 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janszen (6,200,250) in view of Ales et al. (2012/0116337; herein after Ales ‘337), and further in view of Klofta et al. (2008/0021428).
With respect to claim 16, modified Janszen discloses all aspects of the claimed invention with the exception of the pocket being defined by a nonwoven strip joined to an exterior surface of the garment facing layer. Klofta discloses a system for detecting a property in an absorbent article comprising a sensor disposed in a pocket, as disclosed in paragraph [0004]. Klofta teaches that the pocket can be formed from nonwoven material, as disclosed on page 8, claim 8. The use of nonwoven material on the outer surface of an absorbent article is well-known in the art to provide an exterior surface that is soft to the touch. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the additional material of Janszen a nonwoven material, as taught by Klofta, to achieve the predictable result of a pocket for holding a sensor on the exterior surface of an absorbent article that is soft to the touch. 
With respect to claim 17, the pocket strip of Janszen comprises non-open edges permanently joined to the absorbent article, as shown in figure 9 and disclosed in column 6, lines 20-22.
With respect to claim 18, Janszen discloses an embodiment, as shown in figure 21, in which an open edge of the pocket strip is refastenably joined to the garment-facing layer, as disclosed in column 9, lines 26-30.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 4,768,023 discloses a sensor for an absorbent article covered by a strip of material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781